UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
Southern Division

 

ROBERT ROTHMAN et al.
FILED UNDER SEAL
Plaintiffs,

— against — Case No. PJM-20-3290
DANIEL SNYDER

Defendant,

 

 

DECLARATION OF JULIA M. BESKIN IN SUPPORT OF PLAINTIFFS’
EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER
AND PRELIMINARY INJUNCTION AND PLAINTIFFS’ EMERGENCY MOTION FOR
PROTECTIVE ORDERS

I, Julia M. Beskin, declare as follows:

1. I am a partner at the law firm of Quinn Emanuel Urquhart & Sullivan, LLP
(“Quinn Emanuel,” or “the firm”), attorneys for Plaintiffs Robert Rothman, Dwight C. Schar,
and Frederick W. Smith (“Plaintiffs”), in the above-captioned action. | am a member in good
standing of the Bar of the State of New York. I respectfully submit this Declaration in Support
of Plaintiffs’ Emergency Motion for a Temporary Restraining Order and Preliminary Injunction
and Plaintiffs’ Emergency Motion for Protective Orders. | provide this Declaration based on
personal knowledge and would testify thereto if called upon to do so.

2. Attached as Exhibit | to this Declaration is a true and correct copy of the Second
Amended and Restated Stockholders Agreement among Washington Football, Inc.; Daniel M.
Snyder; Arlette Snyder; Michele D. Snyder; Dwight C. Schar; Frederick W. Smith; and Robert

Rothman, dated March 31, 2005.

10030-00001/12425950.2 l
Bs Attached as Exhibit 2 to this Declaration is a true and correct copy of a letter to
Defendant Snyder from Plaintiffs, dated May 14, 2020.

4, Attached as Exhibit 3 to this Declaration is a true and correct copy of a letter to

John A. Mogg, Jr and Tom Lang, SFr

3a Attached as Exhibit 4 to this Declaration is a true and correct copy of a letter to
Defendant Snyder from Plaintiffs, dated October 23, 2020.

6. Attached as Exhibit 5 to this Declaration is a true and correct copy of an email
between David L. Koche (counsel to Plaintiffs) and Andrew Levander (counsel to Defendant),
dated October 26, 2020.

7. Attached as Exhibit 6 to this Declaration is a true and correct copy of an email
between David L. Koche (counsel to Plaintiffs) and Andrew Levander (counsel to Defendant),
dated October 28-29, 2020.

8. Attached as Exhibit 7 to this Declaration is a true and correct copy of an email
between David L. Koche (counsel to Plaintiffs) and Andrew Levander (counsel to Defendant),
dated November 3, 2020.

9. Attached as Exhibit 8 to this Declaration is a true and correct copy of a letter to
Defendant Snyder from Plaintiffs, dated November 9, 2020.

10. Attached as Exhibit 9 to this Declaration is a true and correct copy of an email

between Neil A. Steiner (counsel to Defendant) and David L. Koche (counsel to Plaintiffs), dated

November 9, 2020.
11. [Exhibit 10 intentionally omitted].

12. [Exhibit 11 intentionally omitted].

10030-0000 1/12425950.2 2
13. Attached as Exhibit 12 to this Declaration is a true and correct copy of the
Constitution and Bylaws of the National Football League.

14. Attached as Exhibit 13 to this Declaration is a true and correct copy of the
National Football League Dispute Resolution Procedural Guidelines.

15. On November 13, 2020, at 2:09 pm, Plaintiffs’ counsel sent, via email. the
following pleadings in this action to Mr. Snyder’s counsel (with a request that Mr. Snyder’s
counsel advise if he would be willing to accept service on behalf of Mr. Snyder): the executed
summons, the complaint and civil cover sheet, the motion to seal and accompanying
memorandum, and the appearance and admission pleadings. At 1:25 pm on November 13, 2020,
Mr. Snyder served on Plaintiffs, in a pending arbitration between the parties that until that point
had involved different issues (the “Arbitration”), a motion for a preliminary injunction on the
same matters that were now pending before this Court in Plaintiffs’ earlier filed Complaint.

16.

10030-00001/12425950.2 3
I declare under penalty of perjury that the foregoing is true and correct.

Executed on November 16, 2020.

Nain. [ber

Julia M. Beskin

New York, New York.

10030-00001/12425950.2 4
UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
Southern Division

 

ROBERT ROTHMAN et al.
FILED UNDER SEAL
Plaintiffs,
— against — Case No. PJM-20-3290
DANIEL SNYDER
Defendant,

 

 

INDEX OF EXHIBITS TO THE DECLARATION OF JULIA M. BESKIN IN SUPPORT
OF PLAINTIFFS’ EMERGENCY MOTION FOR A TEMPORARY RESTRAINING

 

 

 

ORDER
AND PRELIMINARY INJUNCTION AND PLAINTIFFS’ EMERGENCY MOTION FOR
PROTECTIVE ORDERS

 

_ Exhibit

 

Second Amended and Restated Stockholders Agreement among Washington

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Football, Inc.; Daniel M. Snyder; Arlette Snyder; Michele D. Snyder; Dwight C.
Schar: Frederick W. Smith: and Robert Rothman, dated March 31, 2005

2. Letter to Defendant Snyder from Plaintiffs, dated May 14, 2020

3. Letter to John A. Moag, Jr. and Tom Lang, Sr.,

dated October 16, 2020

4. Letter to Defendant Snyder from Plaintiffs, dated October 23, 2020

5. Email between David L. Koche (counsel to Plaintiffs) and Andrew Levander
(counsel to Defendant), dated October 26, 2020

6. Email between David L. Koche (counsel to Plaintiffs) and Andrew Levander
(counsel to Defendant), dated October 28-29, 2020

7. Email between David L. Koche (counsel to Plaintiffs) and Andrew Levander
(counsel to Defendant), dated November 3, 2020

8. Letter to Defendant Snyder from Plaintiffs, dated November 9, 2020

9. Email between Neil A. Steiner (counsel to Defendant) and David L. Koche
(counsel to Plaintiffs), dated November 9, 2020

10. __| Intentionally Omitted

11. Intentionally Omitted

12. __| Constitution and Bylaws of the National Football League

13. | National Football League Dispute Resolution Procedural Guidelines

 

 

10030-00001/12426272.2
